Citation Nr: 1601482	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from July 1945 to September 1946 and from March 1951 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted entitlement to a TDIU effective July 10, 2012.  The Veteran disagreed with the effective date of the grant of a TDIU.   

The Board granted the appellant's August 2015 request for an extension of time in which to respond, following notice of certification and transfer of records to the Board.  In October 2015 the appellant submitted additional evidence pertinent to the claim on appeal and waived consideration by the Agency of Original Jurisdiction (AOJ) of that evidence.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Veteran argues that his TDIU should be granted effective February 2008, the date of his claim for that benefit.  

In May 2014 the Board remanded the claim to obtain a retrospective VA medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected left shoulder disability (minor arm) rendered him unable to secure or follow a substantially gainful occupation for the period from February 2008 to April 2011.  The VA physician was also asked to determine whether, from April 2011 to July 2012, the combined effects of the service-connected left shoulder disability and the recently service-connected right shoulder disability rendered the Veteran unable to secure or follow a substantially gainful occupation, without regard to age or nonservice-connected disabilities.   

Pursuant to the Board remand instructions, in March 2015 a VA retrospective medical opinion was obtained.  Following a review of the claims file, the VA physician opined that without regard to his age or the impact of any nonservice-connected disabilities, the Veteran's service-connected left shoulder disability (minor arm) did not render the Veteran unable to secure or follow a substantially gainful occupation for the period from February 2008 to April 2011.  The physician explained that driving, which was the Veteran's occupation prior to his retirement in 1989, did not require full shoulder joint range of motion because the shoulder joint is normally adducted while driving.  The physician further opined that from April 2011 to July 2012, the combined effects of the service-connected left and right shoulder disabilities did not render the Veteran unemployable because the right shoulder range of motion was still good, from 0 to 50 degrees, during both active elevation and abduction. 

In June 2015 the Veteran's representative argued that the March 2015 retrospective VA opinion report was inadequate because the opinion was inconsistent with other evidence of record and it failed to discuss and reconcile evidence of record that would not support the conclusions reached.  Specifically, the representative noted that in November 2010 a VA examiner found that the Veteran's left shoulder degenerative joint disease prevented driving.  Additionally, a July 2008 VA examination report noted that the Veteran's left shoulder condition would have severe effects on driving.  

More recently, in a September 2015 medical report, the Veteran's VA treating physician, Dr. P. Vedantam, noted that the Veteran had chronic frozen left shoulder with painful neuropathy in both right and left arms and hands, and opined that the Veteran had been unemployable from February 2008 to April 2011 secondary to frozen left shoulder.  Dr. P. Vedantam further noted that the above conditions, including neuropathy, prevented employment from April 2011 to July 2012 secondary to chronic severe pain in both shoulders and arms and hands.  This opinion, while favorable, failed to provide any rationale in support of the opinions rendered.  Further, the September 2015 opinion takes into account both the Veteran's service-connected shoulder disabilities as well as his other, nonservice-connected disabilities, namely peripheral neuropathy of the upper extremities.  The criteria for TDIU specifically indicate that no consideration can be given to the effect of nonservice-connected disabilities.  38 C.F.R. § 4.16. 

Given these differing opinions, and as the VA physician did not address or    otherwise reconcile the potentially contradicting evidence, the Board concludes   that an addendum opinion that specifically addresses the VA examination findings from July 2008 and November 2010, as well as the September 2015 opinion statement from Dr. P. Vedantam, is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who prepared the March 2015 retrospective medical opinion, if available, for an addendum opinion that reconciles the conclusions noted on the March 2015 report with contradicting evidence of record, to specifically include the VA examination findings from July 2008 and November 2010, as well as Dr. P. Vedantam's September 2015 medical statement.  

If the original physician is not available, the claims file should be forwarded to a physician of similar or greater qualifications to provide the requested opinions.  

Following review of the claims file, the physician    should provide an addendum opinion that reconciles      the opinions provided by the VA examiners in July 2008 and November 2010 regarding the Veteran's inability      to drive due to his shoulder(s) with the March 2015 examiner's opinion, and also addresses the opinion of    Dr. P. Vedantam in September 2015.

The physician should provide the reasoning for the conclusions reached.  

2.  After the above has been completed to the extent possible and after undertaking any other development deemed necessary, the AOJ should readjudicate the claim for a TDIU prior to July 2012, to include consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought remains denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


